El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
José Luis Yilella Suau presentó para su inscripción en el Registro de la Propiedad de Aguadilla la escritura número 36 otorgada el 27 de febrero de 1939 ante el notario Gr. Ló-pez de Victoria, por la cual Luis Vilella Vélez y su esposa Mercedes Suau haced constar que en el año 1933, siendo en-tonces soltero José Luis Yilella Suau, le habían vendido dos fincas rústicas radicadas en Lares. El registrador inscribió el documento en cuanto a las dos fincas, pero apareciendo que al tiempo de otorgarse la escritura en 1939 el compra-dor era casado con Francisca Casasnovas, practicó la inscrip-ción como bienes gananciales con el defecto subsanable de no acreditarse que José Luis Yilella Suau fuese soltero al *426adquirir las fincas en 1933. El comprador consintió la nota y para subsanar el defecto acompañó un acta aclaratoria suscrita por las mismas personas que otorgaron la escritura de compraventa, y además por Francisca Casasnovas, en la cual se aclaran ciertos particulares relacionados con la ca-bida de las fincas y aseguran todos los otorgantes que José Luis Vilella Suau era soltero cuando las compró por docu-mento privado en 1933. Á fin de probar ese extremo, en el acta aclaratoria se transcribe la “Certificación de la Cele-bración del Matrimonio” con Francisca Casasnovas. En lo pertinente, la certificación dice así:
“Yo, . . . celebré en Mayagüez a las 2 de la tarde del día 30 de marzo de mil novecientos 36, el matrimonio que de su libre y espontánea voluntad contrajeron ante mí José Luis Vilella y Francisca Casanovas [sic] certificando la celebración de tal acto los tes-tigos presenciales del mismo, ...”
El registrador inscribió el documento en cuanto a los otros particulares, y denegó la subsanaeipn del defecto por entender que la citada certificación no es suficiente para es-tablecer que el estado civil de José Luis Vilella Suau en la época en que adquirió las fincas fuese el de soltero, y por entender además que el defecto en cuestión sólo puede sub-sanarse a virtud de pronunciamiento judicial de confonni-dad con el procedimiento prescrito por la Ley núm. 106 de 12 de mayo de 1937 (Leyes de 1936-37), pág. 254, y tomó anotación preventiva por 120 días.
La- certificación del matrimonio transcrita en. el acta aclaratoria sólo acredita que José Luis Vilella Suau contrajo matrimonio con Francisca Casasnovas en Mayagüez el 30 de marzo de 1936 a las dos de la tarde. Esa certifica-ción no destruye la posibilidad de que cuando se celebró el contrato de compraventa en 1933 José Luis Vilella Suau es-tuviese casado y que cuando contraje matrimonio en 1936 con su actual esposa fuese viudo o divorciado. Martínez v. Registrador, 62 D.P.R. 862.
*427Tampoco es suficiente para acreditar el carácter privativo de esos bienes el becbo de qne la actual esposa lo consigne en el acta aclaratoria. Capó v. Registrador, 46 D.P.R. 523; Isern v. Benítez, 57 D.P.R. 342.
Por lo tanto, tenemos que concluir que el primer motivo consignado por el registrador es correcto.
Empero, no convenimos con el registrador en cuanto asegura que el defecto señalado sólo puede subsanarse a virtud de pronunciamiento judicial de acuerdo con el procedimiento prescrito por la Ley núm. 106 de 1937, que fué adicionada a la Ley Hipotecaria como su artículo 388-D. El artículo, en lo pertinente, dice:
“Cualquier persona natural o jurídica que tenga inscritos a su favor bienes inmuebles o derechos reales sobre los mismos, en cuyas inscripciones se hayan consignado defectos subsanables, con motivo de los cuales no se hubiese, iniciado ni estuviese pendiente de sentencia final algún procedimiento judicial, y que por cualquier razón no pudiesen subsanarse o fuesen de difícil subsanación, después de trans-curridos diez años a contar desde la fecha en que fuera consignado el defecto, si el mismo se refiriera a la capacidad legal o al estado civil de las partes en el acto o, contrato objeto de inscripción, o en cualquier tiempo después de la consignación de tal defecto, si el mismo se refiriese a cualquiera otra circunstancia, podrá comparecer por medio de una petición escrita ante la corte de, distirito donde radique la propiedad o parte de ella, describiendo en dicha petition los bienes inmuebles o los derechos reales inscritos y la naturaleza del defecto o defectos consignados, solicitando la cancelación de dichos defectos.” (Bastardillas nuestras.)
Es evidente que el citado artículo no excluye los demás medios que siempre se ban usado par corregir defectos como el del presente caso. Sólo es indispensable recurrir al proce-dimiento prescrito por el artículo transcrito en los casos a que el mismo se refiere, es decir, cuando por cualquier mo-tivo el defecto no pudiere subsanarse o fuese de difícil sub-sanación, después de baber transcurrido diez años desde la consignación del defecto. Olivencia v. Registrador, ante, pág. 144.

*428
No siendo el acid aclaratoria suficiente para acreditar el carácter privativo de las fincas, procede por el primer mo-tivo consignado por el registrador confirmar la nota recu-rrida. '